Title: Thomas Jefferson to Samuel Greenhow, 21 April 1820
From: Jefferson, Thomas
To: Greenhow, Samuel,Rawlings, James


					
						Dear Sir
						
							Monticello
							Apr. 21. 20.
						
					
					I regret that I am obliged to withdraw from membership in the association of the mutual fire insuring company, by a change of practice extremely disagreeable as well as onerous: so much so as to make it preferable to withdraw from an institution which I think a good one. it has always been the practice, of courtesy at least, if not of law, for the agent to apply for my annual contribution either personally or by letter; and I can safely say it was ever followed by immediate or prompt payment. expecting this as usual, I did not attend to the exact epochs of payment, but waited for the call of the agent, which I protest I had not recieved either verbally or by a scrip of the pen until yesterday, when one year’s contribution had been due (merely because uncalled for) a year and 20. days, and another 20. days. yesterday a pr and without any other notice, a process in law was served on me by the sheriff to appear before the next court were where judgment and execution would be demanded against me for 35.92 D this was signed by a mr James Rawlins as principal agent of the society; whose residence I know not. the money was paid the same day, as it would have been on the simple application of mr Rawlins. this change of practice in the mode of collection alters materially the condition of the subscribers. if the first notice that another contribution is become due, is to be by a lawsuit, I cannot sufficiently trust a waining memory & decayed attention to guard myself against a repetition of a commitment into the hands of a sheriff. this was the first process of ever ever served on me, in a long life, on my own account, and inflicted a pain and mortification to which I ought not to expose myself a second time.
					I should not have troubled you with it however (for your correspondence with me has ever been kind & courteous) but that the assignment of reasons was incumbent on me on making a declaration of wi retirement from the obligations and claims of the society, which I do by this letter. if any act more formal is requisite, and you will have the goodness to advise me what it should be, it shall be immediately executed and forwarded to you. and I pray you to accept the assurance of my great esteem and respect.
					
						
							Th: Jefferson
						
					
				